

 
COMPANY DISCLOSURE SCHEDULE
 
 
This Company Disclosure Schedule has been prepared and delivered in accordance
with the Sale and Purchase Agreement, dated as May 12, 2005 (the “Agreement”),
among Metaphor Corp. (the “Acquiror”), Hong Kong Huicong International Group
Limited (the “Shareholder”), each of Wu Xian, Li Shuanqing, Shen Qizhi and Wang
Li Hong (collectively, the “CMN Management”), China Media Network International
Inc. (the “Company”) and 8 Holdings LLC. (“8 Holdings”). This Company Disclosure
Schedule is the Company Disclosure Schedule as referred to in the Agreement
 
 
Capitalised terms used but not otherwise defined in this Company Disclosure
Schedule shall have the meanings ascribed to such terms in the Agreement. The
headings contained in this Company Disclosure Schedule are for convenience of
reference only and shall not be deemed to modify or influence the interpretation
of the information contained in this Company Disclosure Schedule. In the event
that any inconsistency is revealed between any provisions of the Agreement and
any part of this Company Disclosure Schedule (including the information referred
to herein), this Company Disclosure Schedule shall prevail and shall be deemed
to be the relevant disclosures.
 
 
This Company Disclosure Schedule makes disclosures for the purpose of limiting
the scope of the representations and warranties and the covenants of the Company
and the Shareholder, as applicable. The representations and warranties and the
covenants of the Company and the Shareholder contained in the Agreement are made
and given subject to the relevant disclosures contained in this Company
Disclosure Schedule and the Company and/or the Shareholder will not be nor will
it or they be deemed to be in breach of any such representations and warranties
and covenants of the Company and/or the Shareholder (as the case may be) in
respect of the matters disclosed or referred to herein.
 
 
For the sake of convenience, matters disclosed are listed against the section
numbers of the representations and warranties and the covenants of the Company
and/or the Shareholder (as the case may be) to which the disclosure is
considered most likely to relate but any disclosure, whether made generally or
specifically, directly or by reference to any document or other source will
apply to all of the representations and warranties and the covenants of the
Company and/or the Shareholder (as the case may be) to which it is or may be
appropriate and any disclosure will not be limited in any way to the specific
representation and warranty or covenant to which it refers below.
 
 
References in this Company Disclosure Schedule to the provision or disclosure of
information to the Acquiror will be deemed to have been satisfied by the
provision of such information to 8 Holdings, the Acquiror's Solicitors or any of
the Acquiror's professional advisers.
 
 
1. GENERAL DISCLOSURES
 
 

1.1  
Attached to this Company Disclosure Schedule is an annex of documents of which
copies have been delivered or made available to 8 Holdings, the Acquiror, the
Acquiror’s Solicitors or any of its other professional advisers during the
course of negotiations for the sale and purchase of the Company (the "Disclosed
Documents").

 
 

1.2  
A copy of the schedule referred to above has previously been delivered to 8
Holdings, the Acquiror or the Acquiror's Solicitors. The Acquiror acknowledges
that it has received, or had access to, a copy of each of the Disclosed
Documents and that it has had full notice of the contents of the Disclosed
Documents.

 
 

1.3  
The Company and/or the Shareholder (as the case may be) disclose or will be
deemed to have disclosed:

 
 

1.3.1  
all matters contained or referred to in the Company Audited Financial Statements
and Company Unaudited Financial Statements together with the accounting policies
adopted by the Acquired Companies and referred to therein and all notes thereto;

 
 

1.3.2  
all matters which would be disclosed as a result of an inspection of the
statutory books, memorandum and articles of association or other constitutional
documents, registers and records of the Company/each of the Acquired Companies
that have been provided to the Acquiror;

 
 

1.3.3  
all information contained in, and the full contents of, all correspondence
(including without limitation all documents enclosed with such correspondence,
memoranda, notes or schedules) between the Company, the Shareholder or any
member of the CMN Group or any of their respective professional advisers (on the
one hand) and the Acquiror, 8 Holdings or any of their professional advisers (on
the other hand) in connection with the sale of the Acquired Companies and
matters ancillary thereto; and

 
 

1.3.4  
any matters contained in any report to the Acquiror made by surveyors,
investigating accountants, lawyers, investment advisers or any other
professional advisers retained by the Acquiror for reviewing the Acquired
Cmpanies.

 
 

1.4  
The disclosures contained in this Company Disclosure Schedule are not to be
taken as any admission that all or any of the matters constitute a breach of the
representations and warranties and the covenants of the Company and/or the
Shareholder (as the case may be). The disclosure of any matter or document shall
not imply any representations and warranties or any covenant of the Company
and/or the Shareholder (as the case may be) not expressly given in the Agreement
nor shall such disclosure be taken as extending the scope of any of the
representations and warranties and the covenants of the Company and/or the
Shareholder (as the case may be) given by the Company and/or the Shareholder (as
the case may be).

 
 

2.  
SPECIFIC DISCLOSURES

 
 
Without limiting the generality of the disclosures referred to above, the
Company and/or the Shareholder (as the case may be) disclose or the Company
and/or the Shareholder (as the case may be) will be deemed to have disclosed:
 


--------------------------------------------------------------------------------



 
Sections 4.1.5 and 5.12
No Brokers or Finders
 
 
1. BOC International Holdings Limited is entitled to receive a fee for acting as
the facilitator of the transactions contemplated in the Sale and Purchase
Agreement upon Closing.
 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 


--------------------------------------------------------------------------------



 
Section 5.1(b)
Organisation and Qualification
 
 
1. Upon completion of the Restructuring, Huamei Information will become a
Chinese-foreign equity joint venture company. It will have two shareholders. It
is contemplated that the Company will hold a 98% equity interest in the
registered capital of Huamei Information and a domestic PRC company to be set up
by the management will hold the remaining 2% equity interest in the registered
capital of Huamei Information. Generally, the minimum percentage stake holding
of a shareholder in a limited liability company established in China is 2%.
However, there is a possibility that for policy reason, the relevant PRC
approval and registration authorities of Huamei Information may demand the
minority shareholder of Huamei Information to increase the percentage of its
equity stake in Huamei Information to be more than 2% but equal to or less than
10%.
 
 


 


--------------------------------------------------------------------------------



 


 
 
Section 5.7.3
Subsidiaries
 
 
List of Acquired Companies (As of the completion of the Restructuring)
 
Item
Chinese Name of Company
English Name of Company
Registered Capital (RMB)
Shareholders and Shareholding Structure
1
北京华媒盛&#-30266;广告有&#-27056;公司
Beijing Huamei Shengshi Advertising Co.,Ltd.
5,000,000
Company B: 80%; Shareholders who are natural persons (Wu Xian, Li Shuang Qing,
Shen Qi Zhi): 20%;
2
北京华媒盛&#-30266;信息技术有&#-27056;公司
Beijing Huamei Shengshi Information Technology Co.,Ltd.
20,000,000
China Media Network International Inc.: 98%; Beijing Hehui Chuangshi Advertising
Co., Ltd: 20%
3
济南华媒盛&#-30266;传播有&#-27056;公司
Jinan Huamei Shengshi Broadcasting Co., Ltd.
500,000
Beijing Huamei Advertising: 80%; Company B: 20%
4
兰州华媒盛&#-30266;广告传播有&#-27056;公司
Lanzhou Huamei Shengshi Advertising Broadcasting Co., Ltd.
500,000
Beijing Huamei Advertising: 76%; Li Guang Yu: 24%
5
兰州华媒广告传播有&#-27056;公司
Lanzhou Huamei Advertising Broadcasting Co., Ltd.
1,000,000
Beijing Huamei Advertising: 51%; Lanzhou Television Station: 49%
6
乌&#-25471;木&#-24752;华媒盛&#-30266;传播有&#-27056;公司
Urumqi Huamei Shengshi Broadcasting Co., Ltd.
1,000,000
Beijing Huamei Advertising: 76%; Li Guang Yu: 24%
7
&#-28463;州华媒盛&#-30266;广告传播有&#-27056;公司
Zhengzhou Huamei Shengshi Advertising Broadcasting Co., Ltd.
1,000,000
Beijing Huamei Advertising: 80%; Company B: 20%
8
B公司&#-248;待&#-28211;组确定&#-247;
Company B (pending restructuring)
10,000,000
Beijing Huamei Shengshi Information Technology Co.,Ltd.: 90%; Wu Xian: 10%
(pending restructuring)

 


 


--------------------------------------------------------------------------------



 
Section 5.10
Compliance with Laws
 


The agreements entered into between Beijing Huicong Advertising Co., Ltd
&#-248;北京市慧&#-32662;广告有&#-27056;公司&#-247;, Beijing Huicong Goldenet Advertising
Co., Ltd. &#-248;北京慧&#-32662;&#-28207;网广告有&#-27056;公司&#-247; (both are the
Shareholder’s subsidiaries) and each of Zhengzhou Television Station, Jinan
Television Station, Urumqi Television Station and Lanzhou Television Station
which required the Group to purchase the advertising time-slots and sub-sell to
other parties, may be in breach of (i) the Reply of the State Administration for
Industry and Commerce to the Question of whether the Outright Purchases of the
User Rights to an Advertising Media and Subsequent Assignment thereof for
consideration constitutes Illegal Business
(《国家工商&#-30644;政管理局关于买断广告&#-28803;体使用权&#-28709;&#-30644;有偿&#-28820;&#-29783;是否构成&#-26786;法经&#-31707;&#-27154;&#-26472;的答复》)
and (ii) the Reply of the State Administration for Industry and Commerce to
Questions Concerning the Contracting as a Fully Authorised Agent for the
Operation of, or the Outright Purchases of, Advertising Media by Advertising
Companies to Engage in Advertising Business in a Territory other than their own
Territory(国家工商&#-30644;政管理局关于广告公司以全权代理名义承包、买断广告媒介异地经&#-31707;广告业务有关&#-27154;&#-26472;的答复》)
(the "Replies") which provide against the sub-sale of advertising time-slots.
The above arrangements were terminated in March 2003. Company Subsidiaries
entered into the current management agreements with each of the four television
stations under which Company Subsidiaries act as agents for the television
stations and arrange for customers to place advertisements with the television
stations. As a result of the previous breaches, the Company Subsidiaries could
be fined up to RMB5,000 pursuant to Article 21 of the Implementation Rules of
the Regulation Governing Advertising. In addition, the profit derived from such
arrangements may be confiscated and their operating licenses could be revoked
pursuant to Article 71 of the Company Registration Regulations. Since the
commencement of the television advertising business in May 2000 to March 2003,
the profit generated from the above arrangements amounted to approximately
RMB2,788,000 in 2001, RMB5,703,000 in 2002 and RMB2,120,000 during the three
months ended March 31, 2003. In 2000, the operations of the above arrangements
incurred a loss of approximately RMB96,000.




--------------------------------------------------------------------------------



 
Section 5.13.1
Employees
and
Section 5.26
Employee Benefits
 


 
The Company Subsidiaries failed to make timely contributions to the retirement
benefit fund, the medical benefit fund and the housing benefit fund. The main
reason for this failure was that some of Company Subsidiaries' employees were
unwilling to join the funds and therefore have not provided all required
documents for registration with the relevant authorities.


The Company Subsidiaries' failure to make timely contributions to the retirement
benefit fund or the medical benefit fund contravened the Provisional Regulations
for the Collection and Payment of Social Insurance Premiums
&#-248;《社会保&#-27031;&#-29383;征缴暂&#-30644;条例》&#-247; and for these breaches the
relevant PRC authorities may impose a maximum penalty of RMB 10,000 on the
person-in-charge of Company Subsidiaries. The Company Subsidiaries may be held
liable to compensate any losses suffered by the employees due to Company
Subsidiaries' failure to make timely contribution to the medical benefit fund.
The Company Subsidiaries' failure to make timely contribution to the housing
benefit fund contravened the Regulations for the Administration of Housing Funds
&#-248;《住房公积&#-28207;管理条例》&#-247; for which the relevant PRC authorities may
impose a maximum penalty of RMB50,000 on Company Subsidairies.
 
 


 


--------------------------------------------------------------------------------



 
Section 5.16
Interested Party Transactions
 
 
Apart from the service contracts entered into between the Acquired Companies and
its directors and officers, there is no other interested party transaction.
 
 


 


--------------------------------------------------------------------------------



 
Section 5.20
Changes
 
 
None.
 


--------------------------------------------------------------------------------



 
Section 5.21.1
Material Company Contracts
 
 


 
 
Item
合同双方
Parties to the Contract
1
甲方&#-230;济南电&#-30266;台&#-229;
乙方&#-230;济南华媒盛&#-30266;传播有&#-27056;公司
Party A: Jinan Television Station
Party B: Jinan Huamei Shengshi Broadcasting Co., Ltd
2
甲方&#-230;&#-28463;州电&#-30266;台&#-229;
乙方&#-230;&#-28463;州华媒盛&#-30266;广告传播有&#-27056;公司
Party A: Zhengzhou Television Station
Party B: Zhengzhou Huamei Shengshi Advertising Broadcasting Co., Ltd.
3
甲方&#-230;兰州电&#-30266;台公共&#-26479;&#-28589;&#-229;
乙方&#-230;兰州华媒盛&#-30266;广告传播有&#-27056;公司
Party A: Lanzhou Television Station Public Channel
Party B: Lanzhou Huamei Shengshi Advertising Broadcasting Co., Ltd
4
甲方&#-230;乌&#-25471;木&#-24752;电&#-30266;台&#-229;
乙方&#-230;乌&#-25471;木&#-24752;华媒盛&#-30266;传播有&#-27056;公司
Party A: Urumqi Television Station Party B: Urumqi Huamei Shengshi Broadcasting
Co., Ltd
5
甲方&#-230;兰州电&#-30266;台&#-229;
乙方&#-230;兰州华媒广告传播有&#-27056;公司
Party A: Lanzhou Television Station Party B: Lanzhou Huamei Advertising
Broadcasting Co., Ltd
6
甲方&#-230;兰州电&#-30266;台&#-229;
乙方&#-230;北京慧&#-32662;&#-28207;网广告有&#-27056;公司
Party A: Lanzhou Television Station Party B: Beijing Hui Chong Jin Wang
Advertising Co., Ltd
7
甲方&#-230;三亚广播电&#-30266;台
乙方&#-230;北京华媒盛&#-30266;广告有&#-27056;公司
Party A: San Ya Broadcasting Television Station
Party B: Beijing Huamei Shengshi Advertising Co., Ltd.

 


 
 


 
 


 
 


 
 


 


--------------------------------------------------------------------------------



 
Section 5.25
Intellectual Property
 
 

1.  
None of the Acquired Companies has made any application to register any
trademark, trade names, internet domain name or other intellectual property
rights for its business as currently conducted.

 
 

2.  
None of the Acquired Companies owns any registered trademark, trade names,
internet domain name or other intellectual property rights for its business as
currently conducted.

 
 

3.  
None of the Acquired Companies has entered into any license agreement or
arrangement with any third party for obtaining any right to use any intellectual
property for its business as currently conducted.

 


--------------------------------------------------------------------------------



 
Section 5.31
Customers
 
 


 
CMN Top 10 customers -2002
   
 
Chinese Name of Customer
English Name of Customer
Total (RMB)
1
&#-28463;州勤&#-32134;&#-27411;广告公司
Zhengzhou Qin Yi Ming Advertising Co., Ltd.
11,971,987
2
&#-28463;州&#-31523;&#-32142;&#-28419;市广告有&#-27056;公司
Zhengzhou Blue City Advertising Co., Ltd.
9,149,790
3
传立媒介
Chuan Li Media
7,158,825
4
&#-24922;&#-32593;·光明广告有&#-27056;公司
McCann Erickson Advertising Co., Ltd.
7,122,830
5
盛世&#-27265;城(国&#-27067;)广告公司
Shengshi Changcheng (International) Advertising Co., Ltd.
5,230,238
6
上海李奥&#-29411;纳(宝洁)
Shanghai Leo Burnett (P&G)
4,327,300
7
济南&#-28791;煌广告公司
Jinan Hui Huang Advertising Co., Ltd.
3,907,620
8
山东&#-26902;瑞广告有&#-27056;公司
Shandong Xuerui Advertising Co., Ltd.
2,861,844
9
济南&#-24679;媒广告有&#-27056;公司
Jinan Longmei Advertising Co., Ltd.
2,827,100
10
济南淳&#-26418;国&#-27067;文化传播公司
Jinan Chunfeng International Cultural Media Company
2,437,265

 


 
CMN Top 10 customers -2003
     
Chinese Name of Customer
English Name of Customer
Total (RMB)
1
李奥&#-29411;纳广告有&#-27056;公司(宝洁)
Leo Burnett Advertising Co., Ltd
(P & G)
9,854,531
2
&#-28463;州&#-31523;&#-32142;&#-28419;市广告有&#-27056;公司
(&#-26490;先互&#-28646;)
Zhengzhou Blue City Advertising Co., Ltd.(Lin Xian Hu Tong)
9,718,008
3
&#-28463;州勤&#-32134;&#-27411;广告有&#-27056;公司
Zhengzhou Qin Yi Ming Advertising Co., Ltd.
8,810,057
4
传立媒介(智威汤&#-28662;-中乔广告
有&#-27056;公司)
Chuan Li Media (JWT Employement Communications -Zhong Qiao Advertising Co.,
Ltd.)
7,999,449
5
&#-24922;&#-32593;光明广告有&#-27056;公司
McCann Erickson Advertising Co., Ltd.
7,660,305
6
盛&#-30266;&#-27265;城广告有&#-27056;公司
Shengshi Changcheng Advertising Co., Ltd.
6,471,037
7
乌市&#-28207;山峰广告有&#-27056;公司
Urumqi Jin Shan Feng Advertising Co., Ltd.
5,413,486
8
济南&#-28791;煌广告有&#-27056;公司
Jinan Hui Huang Advertising Co., Ltd.
4,614,260
9
哈&#-31889;&#-26938;团(三精制&#-31889;\三厂\四厂
\六厂\儿童)
Hayao Group (Sanjing Medicine/Hayaosan/Hayaosi/Hayaoliu
/Haoyao Children)
3,738,000
10
广东凯络广告公司
Guangdong Kailuo Advertising Co., Ltd.
3,335,038

 


 
CMN Top 10 customers -2004
   
 
Chinese Name of Customer
English Name of Customer
Total (RMB)
1
传立媒介&#-248;中乔/上海奥美
/灵智大洋&#-247;
Chuan Li Media (Zhong Qiao/Shanghai Ao Mei/ Euro RSCG Worldwide)
18,873,291
2
李奥&#-29411;纳广告有&#-27056;公司(宝洁)
Leo Burnett Advertising Co., Ltd (P & G)
10,371,316
3
&#-24922;&#-32593;光明广告有&#-27056;公司
McCann Erickson Advertising Co., Ltd.
8,956,509
4
李奥&#-29411;纳广告有&#-27056;公司
Leo Burnett Advertising Co., Ltd
8,613,571
5
盛&#-30266;&#-27265;城广告有&#-27056;公司
Shengshi Changcheng Advertising Co., Ltd.
6,699,565
6
&#-28463;州勤&#-32134;&#-27411;广告有&#-27056;公司
Zhengzhou Qin Yi Ming Advertising Co., Ltd.
6,103,123
7
济南&#-28791;煌广告有&#-27056;公司
Jinan Hui Huang Advertising Co., Ltd
5,444,345
8
哈&#-31889;&#-26938;团(三精制&#-31889;\三厂\四厂
\六厂)
Hayao Group (Sanjing Medicine/Hayaosan/Hayaosi/Hayaoliu
/Haoyao Children)
5,068,161
9
&#-28463;州&#-31523;&#-32142;&#-28419;市广告有&#-27056;公司
(&#-26490;先互&#-28646;)
Zhengzhou Blue City Advertising Co., Ltd.(Ling Xian Hu Tong)
4,821,006
10
新疆春晓广告有&#-27056;公司
Xinjiang Chun Xiao Advertising Co., Ltd
3,615,291


--------------------------------------------------------------------------------



 
ANNEX
DISCLOSED DOCUMENTS
[May require minor amendments]
 


 

1.  
Memorandum and Articles of Association of the Company;

2.  
Share certificates of the Company;

3.  
Register of Members of the Company;

4.  
Business Licenses issued at the time of incorporation of the Company
Subsidiaries;

5.  
Business Licenses with 2004 annual certification of the Company Subsidiaries;

6.  
Advertising Licenses of the Company Subsidiaries;

7.  
Description of all changes of the capitalization structure of the Company
Subsidiaries;

8.  
Registration certificates and other related documents in connection with
modification of Ji’nan Huamei, Zhengzhou Huamei and Urumqi Huamei;

9.  
Articles of associations (and the amendments, if any) of the Company
Subsidiaries and their shareholders since their inception;

10.  
Capital verification reports of the Company Subsidiaries since their inception;

11.  
2004 Balance Sheets and income statements of the Company Subsidiaries and their
shareholders;

12.  
Consolidated Balance Sheet and income statement;

13.  
Management account on balance sheets, cash flow statements and income statements
for the two previous fiscal years;

14.  
All resolutions of the shareholder meeting of the Company Subsidiaries since
their inception;

15.  
Relevant resolutions of the shareholder meeting of the Company Subsidiaries;

16.  
A list of current directors, general managers and supervisors of the Company
Subsidiaries;

17.  
List of prospective shareholders of the Company Subsidiaries;

18.  
Basic information of each officer, director and major shareholder of the Company
Subsidiaries and professional biographies of key personnel, including Wu Xian,
Arthur Shen, Li Shuangqin, Chen Bojie, Pu Yue, Pengboand Wang Lihong;

19.  
Tax registration certificates of the Company Subsidiaries (both national and
local);

20.  
Organization Code Certificates of the Company Subsidiaries;

21.  
Lease Agreements and related documents of the Company Subsidiaries, including:

 
(1) The lease agreement entered into by Lanzhou Huamei Shengshi and Lanzhou
Broadcasting and Television Publishing Office dated May 21, 2003;
 
 
(2) The lease agreement entered into by Lanzhou Huamei and Lanzhou TV dated
March 18, 2004;
 
 
(3) The lease agreement entered into by Beijing Huamei and Property Management
Branch of Beijing Tianhai Jishi Real Estate Development Ltd. dated March 18,
2004;
 
(4) Certification issued by Beijing Tianhai Jishi Real Estate Development Ltd.;
(5) Certification issued by Beijing Beidian Kelin Electronic Ltd.;
(6) Property lease license of Beijing Beidian Kelin Electronic Ltd.;
(7) The Agreement entered into by Beijing Huamei Shengshi and Beijing Huamei;
(8) The Confirmation issued by Property Management Branch of Beijing Tianhai
Jishi Real Estate Development Ltd.;
(9) Certifications issued by Urumchi Television and Urumchi Broadcasting and
Television Bureau;
(10) Certifications issued by Ji’nan Television and Ji’nan Broadcasting and
Television Bureau;
(11) Property Certificate of Ji’nan Broadcasting and Television Bureau;
(12) Property Certificate of Zhengzhou Broadcasting and Television Bureau; and
(13) Certification issued by Zhengzhou Huamei.



22.  
A list of fixed assets, machinery and equipment of the Company Subsidiaries as
of December 2004;

23.  
Review of physical plants and age of broadcasting facilities;

24.  
Brief description of depreciation policy and schedule of depreciation of the
Company Subsidiaries;

25.  
Brief description of other expenses of the Company Subsidiaries;

26.  
Brief description of Operating lease payments of the Company Subsidiaries;

27.  
Brief description of all changes in accounting policies or procedures during the
past three years with respect to the Company Subsidiaries;

28.  
Report of Accounts receivable and payable of the Company Subsidiaries;

29.  
The Chart of officer indebtedness to the Company Subsidiaries;

30.  
A list of applicable tax items and tax rates of the Company Subsidiaries;

31.  
Documents in connection with applicable tax waivers of the Company Subsidiaries;

32.  
Tax returns filed by the Company Subsidiaries;

33.  
Material Contracts, including

(1) Two agreements entered into by Zhengzhou Huamei and Zhengzhou Television
dated April 2003 and December 17, 2004;
(2) The agreement entered into by Ji’nan Huamei and Ji’nan Television dated
March 26, 2003;
(3) The agreement entered into by Beijing Huicong Goldenet Advertising Co., Ltd.
and Lanzhou Television dated December 31, 2003;
(4) Two agreements entered into by Lanzhou Huamei Shengshi and Public Channel of
Lanzhou Television dated April 1st 2003 and February 6, 2004
(5) The Authorization Certificate issued by Lanzhou Broadcasting and Television
Bureau;
(6) The agreement entered into by Lanzhou Huamei Advertising and Lanzhou
Television dated March 15, 2004;
(7) The agreement entered into by San Ya TV station and Beijing CMN dated April
22, 2005.

34.  
The TV drama purchase agreement entered into by Shanxi Tai Lun Advertising and
Lanzhou TV on November 7, 2003.

35.  
The data purchasing contract entered into by Beijing Huamei Shengshi and CSM
dated March 1, 2005;

36.  
The data purchasing contract entered into by Huicong Jin Wang Advertising and
CTR dated April 9, 2004;

37.  
The sales contract signed with Shanghai Leo & Burnett Advertising Company
Guangzhou Branch;

38.  
The advertising agency contract entered into by Zhenzhou CMN and Zhengzhou Red
Apple Marketing & Advertising company dated December 28, 2004;

39.  
The agency contract entered into by Urumchi CMN and Xinjiang Pu La Na
Advertising dated Dec. 30, 2004;

40.  
List of top 20 key customer in Year 2002, 2003 and 2004 ;

41.  
The flow chart to describe the selling process and how the advertisements get
aired;

42.  
Brief description of the size, organization, composition, strategy of
advertisement sales team and support staff;

43.  
Program schedule for 13 existing channels as of December 2004;

44.  
Industry overview report (an extract from China TV Report 2003 - 2004 published
by CSM and China Media University);

45.  
CMN brochure issued in 2004;

46.  
The standard Sample Employment Agreements of the Company Subsidiaries for senior
management, staff and temporary staff;

47.  
The standard Sample Non-disclosure agreement for senior management and
employees;

48.  
The employee disciplines, company attendance and leave policy and other company
regulations of the Company Subsidiaries issued in July 2004;

49.  
The wage policy of the Company Subsidiaries issued in July 2004;

50.  
A list of employees of the Company Subsidiaries as of December 2004 (128
employees in total);

51.  
A personnel organization chart of the Company Subsidiaries as of December 2004;

52.  
Certifications relating to social securities and housing accumulation fund of
the Company Subsidiaries issued by the competent PRC authority; and

53.  
Brief description of social securities and housing accumulation fund of the PRC
Acquired Companies issued by each of the Company Subsidiaries.



 


 
 


 
